DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2012/0030861).
As to claim 1, Miller discloses a garment (garment, "Bib for Children", title; Figs. 1-4) comprising:(a) a first layer formed of water resistant material (Gortex; Par. 18); (b) a second exterior layer 124 formed of a mesh (see par. 24) with high porosity and set upon the first layer so as to cover a substantial portion of the first layer (20); and (c) a bottom  flap formed of the same material as the first layer(when pants are turned upside down) flap 126 forming a gutter such that the second layer of material terminates within the gutter.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0030861).  Miller discloses a garment (garment, "Bib for Children", title; Figs. 1-4) comprising:(a) a first layer formed of water resistant material (Gortex; Par. 18); (b) a second exterior layer 124 formed of a mesh (see par. 24) with high porosity and set upon the first layer so as to cover a substantial portion of the first layer (20); and (c) a bottom  flap formed of the same material as the first layer(when pants are turned upside down) flap 126 forming a gutter such that the second layer of material terminates within the gutter.
Miller does not teach snap fastener sets, the snap fastener sets comprising a socket, stud, socket cap and stud cap, the snap fastener sets placed to maintain the fold that forms the gutter.
However, Miller does teach snaps on pocket 30.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pocket 126 of Miller with the snaps of Miller (at 30) as snaps are commonly known to keep pockets clothes.
s 4-6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0030861) in view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707).
As to claim 4, Miller teaches all the limitations of the claim, except the polypropylene material. 
Procter teaches a mesh structure that is a polypropylene screening (filamentary network 60 is made of polypropylene "screening"; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from a group including polyethylene, polypropylene", Lns. 347-349).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the mesh material of Miller with the polypropylene of Procter as polypropylene is a well known material in the apparel art.
As to claim 5, the combined references teach the garment of Claim 5, except the mesh structure is a vinyl coated fiberglass screening.
Procter is in the same field of endeavor of garments and teaches a mesh structure that is a screen (filamentary network 60 defines a "screen"; "The filaments 62 can extend generally longitudinally, and the filaments 64 can extend generally laterally, as shown in Figure 1) and can be made of various thermoplastic materials, but is not limited to only those materials (Lns. 347-354).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Procter to provide the front sheet with a mesh for the purpose of reinforcing the sheet, as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use vinyl coated fiberglass screening as the mesh structure, since selection of a known 
As to claim 6, the combined references teach the garment of Claim 3, except the second exterior layer is a vinyl mesh.
Procter is in the same field of endeavor of garments and teaches a second layer that is vinyl mesh (filamentary network 60 is made of vinyl mesh; "The filamentary network 60 can comprise a net of thermoplastic material, wherein the thermoplastic material is selected from
a group including polyethylene, polypropylene polyvinyl chloride, polyvinyl acetate, nylon, 349 polyesters, polyethylene vinyl acetate", Lns. 34 7-350).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of combined references with the teaching of the front sheet with a mesh in the form of a grid-like reinforcing element in the sheet, for the purpose of strengthening the sheet from tearing as suggested by Procter ("The filamentary network 60 can have tensile strength and tensile elongation properties which permit it to carry loads exerted on the bib 20, thereby imparting tear resistance to the bib 20", Procter, Lns. 174-176) with the mesh further being made of a vinyl mesh product as vinyl embodies certain properties, such as durability and strength, that would suggests it's use.  
As to claim 11, the garment of Miller would be capable of conforming to the shape of an apron.
As to claim 12, Miller illustrates the first layer comprises side flap portions and wherein the second exterior layer is secured to the first layer by folding over the side flap portions to capture the second exterior layer (see figure 1). 
s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0030861) in view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707) in further view of in view of Welch (US 2,473,740).
As to claim 7, the combined references teach the garment of Claim 7 except to explicitly disclose wherein the bottom flap is folded at an angle to have a first end of the gutter lower than a second end of the gutter.
Welch is in the same field of endeavor of garments and teaches a bottom flap that is folded at an angle to have a first end of a gutter lower than a second end of the gutter (bottom flap and gutter, Figs. 2-4; "the portions 48 between the front and spouts 24 and the portions 50
between the rear split 22 and spouts 24 are outturned, upturned and fastened to the garment, raincatching gutters 489 and 509 having open rain receiving top portions 44 are provided downwardly inclined from each center portion", Col. 3, Lns. 32-38). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bib of Serebrin with the teaching of Welch to provide the pocket with an angle and an opening for the purpose of causing material cascading down the garment to be directed to the side of the user, thereby not soiling or wetting clothes.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0030861) in view of Serebrin (US 2,551,907). 
Miller discloses a garment (garment, "Bib for Children", title; Figs. 1-4) comprising:(a) a first layer formed of water resistant material (Gortex; Par. 18); (b) a second exterior layer 124 formed of a mesh (see par. 24) with high porosity and set upon the first layer so as to cover a substantial portion of the first layer (20); and (c) a bottom  flap formed of the same material as the first layer(when pants are turned upside down) flap 126 forming a gutter such that the second layer of material terminates within the gutter.
Miller does not teach stitches placed in the side flap portions of the first layer to secure the second exterior layer to the first layer.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine two layers of Miller with the stitching of Serebrin as stitching is a well-known attachement means in the apparel art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0030861) in view of The Procter and Gamble Company (hereinafter Procter) (WO97/28707)  in further view of Hulbert (US 1,181,891).
As to Claim 8, the combined references teach the garment of Claim 7, except the bottom flap of the first layer comprises a lip, the garment further comprising a piping, the piping being secured within the lip of the bottom flap.
Hulbert is in the same field of endeavor of garments and teaches a bottom flap of a first layer comprises a lip, a garment further comprising a piping, the piping being secured within the lip of the bottom flap (bottom flap, tuck 2, has a lip with piping, cord 5; "The tuck is secured with heavy cord or other similar packing material indicated at 5 so as to cause the tuck to flare outwardly from the garment and troughs 6", Lns. 38-42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the garment of Miller with the teaching of Hulbert to provide the flap with a to allow the user to easily grip the flap.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner suggest further limiting the garment to include apron structures (waist strap, etc) to overcome the prior art.
 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765

/Andrew Wayne Sutton/            Examiner, Art Unit 3732